                                                 Case 3:14-cv-02346-JCS Document 463 Filed 07/20/20 Page 1 of 1




                                   )

                                   *
                                                                        D>:C65 BC3C6B 5:BCA:4C 4?DAC
                                   +
                                                                    >?AC96A> 5:BCA:4C ?7 43<:7?A>:3
                                   ,

                                   -
                                       DAVID AND NATASHA WIT, et al.,
                                   .                                                           4GYK >U& 4 3:14-CV-02346­JCS

                                   /                                                           4?>B6>C ?A 564<:>3C:?>
                                                                @RGOTZOLL"Y#                   C? =38:BCA3C6 ;D586
                                   0             \&                                            ;DA:B5:4C:?>
                                       UNITED BEHAVIORAL HEALTH,
                                   1

                                  )(                            5KLKTJGTZ"Y#&

                                  ))   INSTRUCTIONS: @RKGYK OTJOIGZK HKRU] H_ INKIQOTM one UL ZNK Z]U HU^KY ]NKZNKX _U[ "OL _U[ GXK ZNK VGXZ_#
                                       UX ZNK VGXZ_ _U[ XKVXKYKTZ "OL _U[ GXK GT GZZUXTK_ OT ZNK IGYK# INUUYK"Y# ZU IUTYKTZ UX JKIROTK SGMOYZXGZK P[JMK
                                  )*   P[XOYJOIZOUT OT ZNOY SGZZKX& BOMT ZNOY LUXS HKRU] _U[X YKRKIZOUT&
>UXZNKXT 5OYZXOIZ UL 4GROLUXTOG
 DTOZKJ BZGZKY 5OYZXOIZ 4U[XZ




                                  )+
                                           " Consent to Magistrate Judge Jurisdiction
                                  ),
                                               :T GIIUXJGTIK ]OZN ZNK VXU\OYOUTY UL *0 D&B&4& ` .+."I#$ : \UR[TZGXOR_ consent ZU NG\K G
                                  )-   DTOZKJ BZGZKY SGMOYZXGZK P[JMK IUTJ[IZ GRR L[XZNKX VXUIKKJOTMY OT ZNOY IGYK$ OTIR[JOTM ZXOGR GTJ
                                       KTZX_ UL LOTGR P[JMSKTZ& : [TJKXYZGTJ ZNGZ GVVKGR LXUS ZNK P[JMSKTZ YNGRR HK ZGQKT JOXKIZR_ ZU ZNK
                                  ).   DTOZKJ BZGZKY 4U[XZ UL 3VVKGRY LUX ZNK >OTZN 4OXI[OZ&
                                  )/
                                               OR
                                  )0
                                           " Decline Magistrate Judge Jurisdiction
                                  )1
                                               :T GIIUXJGTIK ]OZN ZNK VXU\OYOUTY UL *0 D&B&4& ` .+."I#$ : decline ZU NG\K G DTOZKJ BZGZKY
                                  *(
                                       SGMOYZXGZK P[JMK IUTJ[IZ GRR L[XZNKX VXUIKKJOTMY OT ZNOY IGYK GTJ : NKXKH_ XKW[KYZ ZNGZ ZNOY IGYK
                                  *)   HK XKGYYOMTKJ ZU G DTOZKJ BZGZKY JOYZXOIZ P[JMK&

                                  **
                                       53C62    July 20, 2020
                                                FFFFFFFFFFFFFFFF                             >3=62
                                                                                                      Caroline E. Reynolds
                                  *+
                                                                                    4?D>B6< 7?A
                                  *,                                                "?A a@A? B6b#2
                                                                                                   Intervenor Mary Jones

                                  *-
                                                                                                      /s/ Caroline E. Reynolds
                                  *.                                                                                    Signature
                                  */

                                  *0
